Citation Nr: 0112225	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to August 25, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination from the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant is the veteran's 
daughter.


REMAND

The Board observes that during the pendency of this appeal, 
Congress revised the law governing, in pertinent part, 
effective dates for awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 2000).  The 
revisions substantially amended 38 U.S.C. § 5113 concerning 
the effective dates for educational benefits.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the RO has not yet considered the 
appellant's claim pursuant to the Act noted above.

The Board also notes that during the pendency of this appeal, 
certain portions of 38 C.F.R. Part 21 pertaining to claims 
and effective dates for awards of educational assistance 
benefits were also changed, effective June 3, 1999.  The RO 
must also consider the appellant's claim pursuant to these 
changes.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation includes, among 
other things, new notice/assistance provisions under certain 
circumstances.  Review of the record to ensure compliance 
with this new legislation is also necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  The RO should then readjudicate the 
appellant's claim pursuant to the 
Veterans Benefits and Health Care 
Improvement Act of 2000 and 38 C.F.R. 
Part 21 as amended.  If the benefit 
sought remains denied, then the RO should 
furnish the appellant and her 
representative with a supplemental 
statement of the case which includes all 
laws and regulations applicable to his 
claim.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this Remand is to ensure compliance with 
applicable laws and regulations, including the Veterans 
Benefits and Health Care Improvement Act of 2000 and the 
Veterans Claims Assistance Act of 2000.  The appellant and 
her representative are free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




